                                                                                                                         E-FILED
                                                                                    Tuesday, 09 October, 2018 10:58:33 AM
                                                                                              Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


ROOSEVELT WILDER,                                                        )
                                                                         )
              Plaintiff,                                                 )
                                                                         )
              v.                                                         )      18-CV-2223
                                                                         )
WEXFORD HEALTH SOURCES,                                                  )
INC., et al.,                                                            )
                                                                         )
                                                                         )
              Defendants.                                                )


                                                          MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

              Plaintiff proceeds pro se from his incarceration in Danville

Correctional Center. His Complaint is before the Court for a merit

review pursuant to 28 U.S.C. § 1915A. This section requires the

Court to identify cognizable claims stated by the Complaint or

dismiss claims that are not cognizable.1 In reviewing the complaint,

the Court accepts the factual allegations as true, liberally

construing them in Plaintiff's favor and taking Plaintiff’s pro se

status into account. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.

                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.”  28 
U.S.C. § 1915(g). 

                                                                 Page 1 of 6 
 
2013). However, conclusory statements and labels are insufficient.

Enough facts must be provided to "'state a claim for relief that is

plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th

Cir. 2013)(quoted cite omitted).

     Plaintiff alleges that Defendants failed to adequately treat

Plaintiff’s Crohn’s disease, flare-up of the disease, and the

consequent other serious medical conditions that followed from the

flare-up. These allegations state a plausible Eighth Amendment

claim for deliberate indifference to Plaintiff’s serious medical needs.

Determining the personal involvement of each Defendant should

await a fully developed record.

IT IS THEREFORE ORDERED:

     1)    Pursuant to its merit review of the Complaint under 28

U.S.C. § 1915A, the Court finds that Plaintiff states an Eighth

Amendment claim for deliberate indifference to Plaintiff’s serious

medical needs. This case proceeds solely on the claims identified in

this paragraph. Any additional claims shall not be included in the

case, except at the Court’s discretion on motion by a party for good

cause shown or pursuant to Federal Rule of Civil Procedure 15.



                                  Page 2 of 6 
 
     2)    This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions, in order to give Defendants notice and an

opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be

denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.

     3)    The Court will attempt service on Defendants by mailing

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver is sent to file an Answer. If Defendants have not

filed Answers or appeared through counsel within 90 days of the

entry of this order, Plaintiff may file a motion requesting the status

of service. After Defendants have been served, the Court will enter

an order setting discovery and dispositive motion deadlines.

     4)    With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

                                Page 3 of 6 
 
addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.

     5)    Defendants shall file an answer within 60 days of the

date the waiver is sent by the Clerk. A motion to dismiss is not an

answer. The answer should include all defenses appropriate under

the Federal Rules. The answer and subsequent pleadings shall be

to the issues and claims stated in this Opinion. In general, an

answer sets forth Defendants' positions. The Court does not rule

on the merits of those positions unless and until a motion is filed by

Defendants. Therefore, no response to the answer is necessary or

will be considered.

     6)    This District uses electronic filing, which means that,

after Defense counsel has filed an appearance, Defense counsel will

automatically receive electronic notice of any motion or other paper

filed by Plaintiff with the Clerk. Plaintiff does not need to mail to

Defense counsel copies of motions and other papers that Plaintiff

has filed with the Clerk. However, this does not apply to discovery

requests and responses. Discovery requests and responses are not

filed with the Clerk. Plaintiff must mail his discovery requests and

responses directly to Defendants' counsel. Discovery requests or

                                Page 4 of 6 
 
responses sent to the Clerk will be returned unfiled, unless they are

attached to and the subject of a motion to compel. Discovery does

not begin until Defense counsel has filed an appearance and the

Court has entered a scheduling order, which will explain the

discovery process in more detail.

     7)      Counsel for Defendants is hereby granted leave to depose

Plaintiff at his place of confinement. Counsel for Defendants shall

arrange the time for the deposition.

     8)      Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.

     9)      If a Defendants fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant

to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).



                                  Page 5 of 6 
 
     10)   Within 10 days of receiving from Defendants' counsel an

authorization to release medical records, Plaintiff is directed to sign

and return the authorization to Defendants' counsel.

     11)   The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

ENTERED:      October 9. 2018

FOR THE COURT:

                                    s/Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                               UNITED STATES DISTRICT JUDGE




                                Page 6 of 6 
 
